Citation Nr: 1521024	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hepatitis A.

(The issue of entitlement to an initial compensable rating for hepatitis B and C is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Mania, the Republic of the Philippines.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is of record.

In September 2010, the issues of entitlement to service connection for hepatitis A, hepatitis B and C, and depression were remanded for further evidentiary development.  In a September 2013 rating decision, service connection for hepatitis B and C was granted.  The Veteran disagreed with the initial disability rating assigned for that disability.  The issue of entitlement to an initial compensable disability rating for hepatitis B and C is the subject of a separate Board decision, as noted above.  In a September 2014 rating decision, service connection for psychological reaction with depression and anxiety was granted.  The Veteran did not disagree with the rating assigned for that disability; therefore, the grant of service connection is considered a full grant of the benefit sought of appeal with respect to that disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the only issue remaining on appeal is entitlement to service connection for hepatitis A.

Regarding the September 2010 remand with respect to the issue of service connection for hepatitis A, as will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Hepatitis A is not related to any event or incident of service origin.


CONCLUSION OF LAW

Hepatitis A was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated March 2008, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings, direct service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was afforded a VA examination and, in September 2013, a VA examiner opined as to the etiology of the Veteran's hepatitis A.  The Board finds the September 2013 opinion adequate for the purpose of determining the issue of service connection for hepatitis A.  The examiner stated a clear opinion and supported her opinion with a thorough and cogent rationale.  Thus, it is adequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that the opinion is somehow inadequate.

Finally, substantial compliance with the Board's remand directives has been achieved with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO obtained all records relating to the Veteran from the Social Security Administration (SSA).  In addition, the Veteran was afforded a VA examination and, in September 2013, a VA examiner provided an opinion as to whether it was at least as likely as not that hepatitis A was related to the Veteran's service and supported that opinion with a rationale.  Thus, substantial compliance with the Board's remand directives has been achieved.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran carries a diagnosis of hepatitis A.  See October 2011 VA Examination Report.  The Veteran asserts that he was diagnosed with hepatitis A in 2004.  See October 2010 VA Treatment Record.

Regarding an in-service incident, the Veteran was stabbed with a broken glass bottle.  See July 1964 Service Treatment Record.  The Veteran's service treatment records do not show, and the Veteran has not pointed to, any other incidents in service where hepatitis may have been contracted.

In September 2013, a VA examiner opined that it was less likely than not that hepatitis A was related to service.  The examiner explained that hepatitis A is an acute infectious disease of the liver usually spread through the fecal-oral route.  It is transmitted person-to-person by ingestion of contaminated food or water of by direct contact with an infected person.  Given that, the examiner concluded that it was less likely than not that the Veteran's hepatitis A was related to any in-service incident, to include being assaulted with a broken glass bottle.  The Board finds that the VA examiner's opinion is thorough and supported by a well-reasoned, in-depth rationale.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  

While the Veteran has argued that hepatitis A is related to the event when he was stabbed with a glass bottle during service, the etiology of hepatitis A is a complex medical question beyond the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran was treated for infectious hepatitis in 1967 at VA.  Those records note the onset of symptoms sometime in June or July 1967.  There is no evidence linking that episode of infectious hepatitis with the Veteran's period of service, which he separated from approximately two years earlier.  Further, the Veteran has not pointed to any in-service event or incident where he purports to have contracted hepatitis A other than being assaulted with a glass bottle.  As discussed above, the September 2013 VA examiner explained that hepatitis A is spread through the direct contact with an infected person or by consuming contaminated food or water, not through being assaulted with a glass bottle.  As stated above, that opinion is probative.  While the Veteran may have received treatment for infectious hepatitis some two years, there is no evidence that incident was somehow related to the Veteran's service.  Indeed, the September 2013 VA examiner explained that the Veteran's hepatitis was less likely than not that the Veteran's hepatitis A was related to service, to include being assaulted with a glass bottle.  

The Board notes that hepatitis C has been related to the Veteran's period of service, see April 2010 Letter of Dr. E.H.O., but no medical professional has related the Veteran's hepatitis A to his period of service.  Without any competent evidence showing that hepatitis A is somehow related to service, the weight of the evidence, namely the opinion of the March 2013 VA examiner's probative opinion, is against the Veteran's claim.  

In conclusion, the evidence is against the Veteran's claim.  The weight of the competent and credible evidence is against a finding that hepatitis A is related to service.  There is no competent evidence that the Veteran's hepatitis A is related to service.  The weight of the evidence is against the claim and the benefit-of-the-doubt-doctrine is inapplicable.  The claim is denied.




ORDER

Entitlement to service connection for hepatitis A is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


